DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, starting in lines 9 and 10, refers to a fourth sub-pixel opening and a fifth sub-pixel opening where the claim does not include a third sub-pixel opening. Therefore the claims are unclear as to whether a third sub-pixel opening is intended to be within the scope of the invention, and if so where said third sub-pixel opening would be. For examining purposes the limitation of third sub-pixel opening will only be addressed where it is made explicit (claims 2, 19 and 20).
Claim 2, and by extension claims 19 and 20, remedies this issue by including the third sub-pixel opening.
Claims 3-18 incorporate the unclear subject matter of claim 1 without remedy and are therefore likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2005/0266763) in view of Hashimoto et al. (US 2017/0069697).
In re claim 1 Kimura discloses a pixel definition layer (Fig 21C), comprising: a first pixel definition layer (112a), wherein the first pixel definition layer comprises first openings (where 200B is disposed) and a second sub-pixel opening (where 200G is disposed)  which are respectively corresponding to different sub-pixels; a second pixel definition layer (112b) on the first pixel definition layer, wherein the second pixel definition layer comprises second openings, the second openings comprise a fourth sub-pixel (where 200B is disposed), the second openings comprise a fourth sub-pixel opening corresponding to connecting to the first sub-pixel opening and a fifth sub-pixel opening (where 200G is disposed) corresponding to and connecting to the second sub-pixel opening; and wherein a difference between an opening size of the fourth sub-pixel opening and the opening size of the first sub-pixel opening (L4=5) than a difference between an opening size of the fifth sub-pixel opening and the opening size of the second sub-pixel opening (L3=3).
Kimura does not disclose that the sub-pixel openings being relatively larger or smaller than each other. However as demonstrated by Hashimoto the size of sub-pixels, and therefore their openings, are varied (Fig 3) in order to realize an OLED having desired qualities (i.e. to control variations in luminescence between the colors over the lifetime of the device). Therefore it would have been obvious to one of ordinary skill in the art to have the second sub-pixel opening be larger than 
//Hashimoto discloses blue larger than others (which is common) contradicts Kimura//
Allowable Subject Matter
Claims 2, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 3-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Kimura et al. (US 2005/0266763) discloses a pixel definition layer (Fig 21C), comprising: a first pixel definition layer (112a), wherein the first pixel definition layer comprises first openings (where 200B is disposed) and a second sub-pixel opening (where 200G is disposed)  which are respectively corresponding to different sub-pixels; a second pixel definition layer (112b) on the first pixel definition layer, wherein the second pixel definition layer comprises second openings, the second openings comprise a fourth sub-pixel (where 200B is disposed), the second openings comprise a fourth sub-pixel opening corresponding to connecting to the first sub-pixel opening and a fifth sub-pixel opening (where 200G is disposed) corresponding to and connecting to the second sub-pixel opening; and wherein a difference between an opening size of the fourth sub-pixel opening and the opening size of the first sub-pixel opening (L4=5) than a difference between an opening size of the fifth sub-pixel opening and the opening size of the second sub-pixel opening (L3=3).
Kimura does not disclose that the sub-pixel openings being relatively larger or smaller than each other.
Other prior art, such as Hashimoto et al. (US 2017/0069697) discloses that the size of sub-pixels, and therefore their openings, are varied (Fig 3) in order to realize an OLED having desired qualities (i.e. to control variations in luminescence between the colors over the lifetime of the device). However in such devices the largest sub-pixel is disclosed as being the blue sub-pixel as blue oleds are the least efficient so need more space to compensate. In Kimura the second sub-pixel opening corresponds to the green sub-pixel and the first sub-pixel opening is the blue sub-pixel so it would not be obvious to form the green sub-pixel of Kimura to be larger than the blue sub-pixel as the blue sub-pixel has the least luminous efficiency and thus should be the largest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896